Title: To John Adams from Antoine Marie Cerisier, 27 July 1782
From: Cerisier, Antoine Marie
To: Adams, John



Amsterdam ce 27 juillet 1782
Monsieur

Peut-être aurai-je l’honneur de répondre demain à l’invitation que vous m’avez faite avec tant d’affabilité, d’aller vous vois à la Haye. Je Sens que j’ai besoin d’aller puiser dans votre conversation; c’est dans cette source féconde que j’irai chercher à réparer la sécheresse de mes faibles lumieres. Si je n’arrivai pas demain a la Haye, ce serait certainement samedi de la semaine prochaine. Comme personne ne me connait dans cette résidence, je serai flatté d’entendre causer l’un et l’autre; mais hélas mon absence ne peut être longue à cause de l’esclavage de la Gazette; j’espere que mon corps en profitera autant que mon esprit; car suivant les médecins, ma santé asses délabrée depuis quelque tems à quelque besoin de changer un peu d’air.

J’ai l’honneur d’etre le même dévoûment & la même vènération que vous m’avez connus de votre Excellence le Très humble & très obéissant serviteur
A M. Cerisier

